UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4616


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RONALD DANIELS, JR., a/k/a Perry Lenard Metz, a/k/a Junior
Daniels, a/k/a Romello Fernandez Morton,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:08-cr-00143-DCN-1)


Submitted:    January 27, 2010              Decided:   February 18, 2010


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicole N. Mace, THE MACE FIRM, Myrtle Beach, South Carolina, for
Appellant. W. Walter Wilkins, United States Attorney, Peter T.
Phillips, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ronald Daniels, Jr., pled guilty to possession of a

firearm and ammunition by a convicted felon, in violation of

18 U.S.C. § 922(g) (2006), and was sentenced to 271 months in

prison.      On        appeal,    Daniels        argues       that       the    district        court

failed to conduct a proper inquiry pursuant to Rule 32 of the

Federal Rules of Criminal Procedure, and requests this court to

vacate     his     sentence       and      remand      to     the     district         court      for

resentencing.           For the reasons that follow, we affirm Daniels’s

conviction and sentence.

             Daniels argues only that the district court erred in

failing to ensure that he had the opportunity to review his

presentence           report    (“PSR”)      with       his     counsel         prior      to        the

sentencing hearing.             Pursuant to Rule 32 of the Federal Rules of

Criminal    Procedure,           at   the    sentencing         hearing,             the   district

court    “must        verify     that      the    defendant          and       the    defendant’s

attorney have read and discussed the presentence report and any

addendum to the report.”                Fed. R. Crim. P. 32(i)(1)(A).                           While

the requirement is most easily satisfied by expressly asking

whether the report has been read and discussed, Rule 32 is also

satisfied        if    “a   statement        by       counsel       or     defendant       .     .    .

unequivocally demonstrate[s] that the report has been read and

discussed    by        them,”    or   if    court       records      “allow          the   district

court to infer that defendant and defense counsel signed out the

                                                  2
report and discussed it together.”                           United States v. Miller, 849

F.2d 896, 898 (4th Cir. 1988).

               Where    counsel        fails        to       raise    this    issue     with    the

district court, this court’s review is for plain error.                                         See

United    States       v.   Lockhart,          58       F.3d    86,   88     (4th    Cir.   1995).

Accordingly, a litigant is only entitled to relief where he has

demonstrated       that       “an    error      was          committed,”      “the     error    was

plain,” and it affected his “substantial rights.”                               Id.

               Here,    the      record    does          not    clearly      demonstrate       that

Daniels read the PSR and discussed it with counsel before the

sentencing hearing.              At the sentencing hearing, the court did

not expressly ask Daniels if he had the opportunity to review

the report, and nothing in the record unequivocally demonstrates

that Daniels read the report or discussed it with his counsel.

Rather, the court stated without any inquiry that “all parties

have had access to the report,” but provided no justification

for this statement.              As a result, the district court committed

error, and the error was plain.

               Nonetheless,         Daniels         has      failed    to    demonstrate       that

the    error    affected         his    substantial             rights.        In     his   brief,

Daniels    argues      only      that     he    was       prevented         “from    finding    any

mitigating evidence in his case and from participating in his

defense.”        Daniels explains that, “[f]or example, he did not

have     the    chance      to      determine           if     his    criminal      history     was

                                                    3
correct, and whether it was correctly calculated,” and that by

not being able to review the PSR he was not able to present his

“complete personal, mental, and medical history to the probation

officer and to the court.”

            Despite his claims, Daniels does not assert that his

criminal history actually was incorrect, or that any such error

adversely       affected      his    sentencing.            Similarly,         although     he

claims    not    to    have   had    the    opportunity       to        present    his    full

history to the probation officer, Daniels again fails to allege

what information is not included in the PSR, or how it would

have impacted his sentence.                Daniels specifically references the

fact that his counsel raised the issue of his mental health at

sentencing, but suggests that not all information about this

matter    was    included      in    the    PSR.       Yet,       the    PSR     contains    a

detailed recitation of Daniels’s mental and emotional health,

his personal history, and his education and employment history.

Daniels    does       not    specify     any       errors    or    omissions       in    this

information or explain what supplemental information he would

have    conveyed      that    could      have      affected       the    outcome    of     the

sentencing hearing.           Therefore, Daniels’s claim entitles him to

no relief.

            Accordingly,            we   affirm       Daniels’s          conviction       and

sentence.       We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented      in     the    materials

                                               4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5